Title: 1778. Feb. 28. Saturday.
From: Adams, John
To: 


       Last Night and this Day We have enjoyed a fine easy Breeze. The Ship has had no Motion but directly forward. I slept as quietly and as soundly as in my own Bed at home. Dr. Noel gave me a Phial of Balsamum fioraventi, for an Inflammation in my Eyes, which seems to be very good for them. It is very much compounded. It is very subtle and penetrating. Pour a few Drops into the Palms of your Hands, rub it over the Palm and the Fingers, and then hold the Insides of your Hands before your Eyes, and the Steam which evaporates enters the Eyes, and works them clear. This Balsam derives its Name from its Author.
       The Ship is now in very good order, cleaned out, between Decks, on the Main Deck, in the Cabin and Quarter Deck. The Masts, Yards, Sails and Rigging are well repaired.
       The Captn. has just now sent written Orders to the Steward of the Ship, to make weekly Returns to him of the State of Provisions and to be very frugal of Provisions and Candles, which appeared to be very necessary as near one half of the Ships Stores of Candles are expended.
       This is Saturday Night: a Fortnight Yesterday, since I took Leave of my Family.—What Scaenes have I beheld since?—What Anxiety have my Friends on Shore suffered on my Account? during the N.E. Storm which they must have had at Land!
       What is this Gulph Stream? What is the Course of it? From what Point and to what Point does it flow? How broad is it? How far distant is it from the Continent of America? What is the Longitude and Latitude of it.
      